                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL LONGS II,

                   Petitioner,                            4:18CV3120

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
BRADLEY L. JOHNSON, Lancaster
County ADF Director;

                   Respondent.

       This matter is before the court on its own motion. On April 23, 2019,
Petitioner Michael Longs II filed a Notice of Appeal (filing no. 39) and the Clerk
of the Court requested a ruling as to Petitioner’s authorization to proceed in forma
pauperis on appeal (filing no. 40). On April 24, 2019, the court ordered Petitioner
Michael Longs II to either submit the $505.00 filing and docket fees to the clerk’s
office or submit a request to proceed in forma pauperis. (Filing No. 41.) To date,
Petitioner has not taken either action.

      IT IS THEREFORE ORDERED that:

      1.    Petitioner is not authorized to proceed in forma pauperis on appeal.

      2.    The Clerk of the Court is directed to process Petitioner’s appeal to the
Eighth Circuit Court of Appeals.

      Dated this 6th day of June, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
